DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on August 17, 2021.  Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12 & 14 – 26 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14, 15 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 334,290) to Parthum in view of (U.S. Patent Number 1,251,278) to Porter and (WO 2007 / 034565) to Yamamoto.
Regarding claim 12, Parthum discloses the handle (A); at least one attachment device (i.e. (B, C & C1) in Figures 2 & 3) coupled to the handle (A) and configured to couple to the solar module (See Figure 3), wherein each attachment device (i.e. (B, C & C1) includes: the vertical channel (i.e. Gap Space b/w (B & C1) in Figures 2 & 3) including an open end (i.e. Top End Portion) for receiving at least a portion of the solar module (See Figure 2 & 3) and the closed end (i.e. Bottom End Portion) at the bottom of the vertical channel (i.e. Gap Space b/w (B & C1) in Figures 2 & 3), the closed end (i.e. Bottom End Portion) opposite the open end (i.e. Top End Portion) (See Figures 2 & 3).
However, Parthum does not disclose the engagement device configured to be displaced upon the portion of the solar module being positioned in the vertical channel; and penetrate the first portion of the solar module to limit movement of the at least the portion of the solar module positioned in the vertical channel in at least one of the first horizontal direction and the second, opposite horizontal direction.
Porter teaches the engagement device (7) configured to be displaced upon the portion of the solar module being positioned in the vertical channel (i.e. Channel b/w (1 & 13) in Figure 5); and penetrate the first portion of the solar module to limit movement 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the engagement device configured to be displaced upon the portion of the solar module being positioned in the vertical channel,  and penetrate the first portion of the solar module to limit movement of the at least the portion of the solar module positioned in the vertical channel in at least one of the first horizontal direction and the second, opposite horizontal direction as taught by Porter with the module carrier device of Parthum in order to ensure a good fit grip.
However, Parthum does not disclose the anti-slip device independent of the engagement device and positioned at the bottom of the vertical channel, the anti-slip device configured to engage the solar module under the weight of the solar module and penetrate a first portion of the solar module to limit movement of the at least a portion of the solar module positioned in the vertical channel in at least one of the first horizontal direction and the second, opposite horizontal direction. 
Yamamoto teaches the anti-slip device (10) independent and positioned within the vertical channel (i.e. Open Gap Space in Figure 1), and the anti-slip device (10) configured to engage the solar module (5) (See Figure 4B) and penetrate the first portion of the solar module (5) to limit movement of the at least a portion of the solar module (5) positioned in the vertical channel (i.e. Open Gap Space in Figure 1) in at least one of the first horizontal direction and the second, opposite horizontal direction (See Figures 1, 4A, 4B & 5).
configured to engage the solar module and penetrate a first portion of the solar module to limit movement of the at least a portion of the solar module positioned in the vertical channel in at least one of the first horizontal direction and a second, opposite horizontal direction as taught by Yamamoto with the modular carrier device of Parthum in order to prevent slippage, skidding, and excess movement while items are being lifted and transported. 
However, Yamamoto does not explicitly disclose the anti-slip device positioned at the bottom of the vertical channel and engage the solar module under the weight of the solar module.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the anti-slip device (10) positioned at the bottom (6A) of the vertical channel and engage the solar module (5) under the weight of the solar module (5), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 14, Parthum as modified by Porter discloses the engagement device (7) configured to provide at least one of an audible feedback (i.e. Piercing sound of modular frame via serrated edges of (12) in Figure 5) and the tactical feedback in response to engagement of the portion of the solar module within the channel (i.e. Gap Space b/w (1 & 13) in Figure 5) (See Column 2, lines 108 – 110).

Regarding claim 15, Parthum as modified by Porter discloses the engagement device (7) comprises the spring (8). 

Regarding claim 26, Parthum as modified by Porter discloses the engagement device (7) configured to contact the second, different portion of the frame of the solar module (i.e. via 1st & 2nd Serrated Edges on the module (12) in Figure 5) and configured to limit movement of the portion of the solar module in the third direction substantially perpendicular to the first horizontal direction, the engagement device (7) configured to independently contact the frame of the solar module.
Furthermore, Parthum as modified by Yamamoto teaches the anti-slip device (10) independently contact the frame of the solar module (5).

Claims 16, 17, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 334,290) to Parthum, (U.S. Patent Number 1,251,278) to Porter and (WO 2007 / 034565) to Yamamoto as applied to claim 12, and further in view of (U.S. Patent Number 2,651,441) to Rau et al.
Regarding claim 16, Parthum as modified by above does not disclose the harness including: at least one strap configured for securing the harness to a user; and a latching device configured for attaching to at least one of the handle and the at least one attachment device. 
Rau et al., teaches disclose the harness (11) including: at least one strap (12 & 12’) configured for securing the harness (11) to a user; and the latching device (19) configured for attaching to at least one of the handle (16) and the at least one attachment device (13, 14 & 15) (See Figures 1, 2 & 5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the harness including: at least one strap configured for securing the harness to a user; and a latching device configured for attaching to at least one of the handle and the at least one attachment device as taught by Rau et al., with the carrier device of Parthum in order to provide hands free transportation.

Regarding claim 17, Parthum as modified by Rau et al., discloses the at least one strap (12 & 12’) including the plurality of shoulder straps (26, 27 & 28). 

Regarding claim 18, Parthum as modified by Porter discloses the at least one attachment device (1) includes the handle (4) receiving portion (Open Space Portion Adjacent (4) in Figures 4 & 5) having the center offset from the vertical plane of the channel (i.e. Channel b/w (1 & 13) in Figure 5).
 
Regarding claim 19, Parthum as modified by Rau et al., discloses the at least one strap (12 & 12’) comprising at least one rigid strap with an incomplete loop (See Figures 1, & 2). 

Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 20, 21, 23, 24 & 25 are allowed.

Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive. 

Applicant argues, rejections on obviousness grounds “cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”  Id. (quoting In re Kahn, 441, F.3d 977, 988 (Fed. Cir. 2006)).  Finally, to establish a prima facie case of obviousness there must be a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).  Furthermore, the reason that would have prompted the combination and the reasonable expectation of success mush be found in the prior art, common knowledge, or the nature of the problem itself, and not based on the Applicant’s disclosure.  DyStar Textilfarben GmbH & Co., Deutschland KG v. C. H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006); M.P.E. P. 2144.  Underlying the obvious determination is that fact that hindsight cannot be used.  KSR, 550 U.S. at 421; DyStar, 464 F.3d at 1367.

Examiner disagrees, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues, Yamamoto does not appear to disclose, teach or suggest that prong-like structures (10) on member (7) are positioned at a bottom of member (7), and thus the alleged “anti-slip device” of Yamamoto is not positioned at a bottom of the “open gap space” between members (6 & 7).

In response to applicant’s argument, Figures 3 & 4 of prior art Yamamoto teaches multiple anti-slip devices (10) located on the modular carrier device, one near the top end and one located near the bottom end.  Given the broadest reasonable interpretation, the channel is divided into two halves, the open top end and the closed bottom end.  The addition of the Yamamoto anti-slip device (10) to the modular carrier device of Parthum would result in anti-slip devices (10) in the channel of Parthum, with one near the top end and one near the bottom end. Therefore meeting the language of at “the bottom end” as this would mean, the lower or bottom half of the channel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.L.V/Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734